15-264
     Bond v. Connecticut Board of Nursing


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 19th day of November, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PIERRE N. LEVAL,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   PAMELA BOND,
14
15                       Plaintiff-Appellant,
16
17                v.                                             15-264
18
19   CONNECTICUT BOARD OF NURSING, et
20   al.,
21
22                 Defendants-Appellees.
23   _____________________________________
24
25
26   FOR PLAINTIFF-APPELLANT:               Pamela Bond, pro se, Fogelsville,
27                                          Pennsylvania.


                                             1
 1   FOR DEFENDANTS-APPELLEES:      No Brief


 2          Appeal from a judgment of the United States District Court

 3   for the District of Connecticut (Garfinkel, M.J.; Underhill,

 4   J.).


 5          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 6   DECREED that the judgment of the district court is AFFIRMED.

 7          Appellant Pamela Bond, pro se, appeals the district court’s

 8   sua sponte dismissal of her complaint as frivolous and for

 9   failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B).

10   We assume the parties’ familiarity with the underlying facts,

11   the procedural history of the case, and the issues on appeal.

12          We review de novo a district court’s sua sponte dismissal

13   of a complaint pursuant to § 1915(e)(2).    Zaleski v. Burns, 606

14 F.3d 51, 52 (2d Cir. 2010).    Upon such review, we conclude that

15   the district court correctly dismissed Bond’s complaint.

16          1.   Plaintiff’s claims under the Americans with

17   Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., and the

18   Rehabilitation Act, 29 U.S.C. §§ 701 et seq., are time-barred.

19   Plaintiff alleges defendants failed to renew her nursing

20   license in 2009.    She further alleges that she wrote to Governor


                                      2
 1   Jodi Rell in 2010 complaining about the alleged discrimination,

 2   and that Defendant Cordero responded in April 2010 on behalf

 3   of the Governor.   No acts by any defendant are alleged to have

 4   taken place after April 2010.   The complaint was not filed until

 5   August 2014, more than four years later.   When a federal statute

 6   does not expressly supply a statute of limitations period,

 7   federal courts look to similar provisions of state law.      See

 8   Graham Cty. Soil & Water Conservation Dist. v. United States

 9   ex rel. Wilson, 545 U.S. 409, 414 (2005) (“To determine the

10   applicable statute of limitations for a cause of action created

11   by a federal statute, we first ask whether the statute expressly

12   supplies a limitations period.      If it does not, we generally

13   ‘borrow’ the most closely analogous state limitations

14   period.”).   The district court did not err in applying

15   Connecticut’s three-year personal injury statute of

16   limitations to Bond’s ADA and Rehabilitation Act claims.    See,

17   e.g., Duprey v. Conn. Dep’t of Motor Vehicles, 191 F.R.D. 329,

18   341 (D. Conn. 2000) (ADA); Lee v. Dep’t of Children & Families,

19   939 F. Supp. 2d 160, 171 (D. Conn. 2013) (Rehabilitation Act).

20       2.   Plaintiff also seems to allege violations of the

21   Health Insurance Portability and Accountability Act (“HIPAA”),

                                     3
 1   42 U.S.C. §§ 1320d et seq.1    It is doubtful that HIPAA provides

 2   a private cause of action at all;2 but we need not decide the

 3   issue because any private cause of action that may exist under

 4   HIPAA would not have a longer statute of limitations than either

 5   the ADA or Rehabilitation Act claims at issue here, which are

 6   time-barred.   Accordingly, Bond’s HIPAA claims are time-barred

 7   as well.

 8        3.    The district court’s denial of leave to amend was not

 9   reversible error because leave to amend would have been futile.

10   See Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010); Cuoco

11   v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

12

13

14


     1    Plaintiff’s civil cover sheet indicates that the nature of the
     action is “other civil rights” and that one of her causes of action
     is under “HIPPA,” which is an apparent misspelling of the common
     shorthand for HIPAA. See Civil Cover Sheet, Civ. No. 14-1155 (D.
     Conn. filed on Aug. 11, 2014) [Dkt. No. 1-1].
     2    The Circuits that have considered the issue agree that HIPAA
     creates no private right of action. See Dodd v. Jones, 623 F.3d 563,
     569 (8th Cir. 2010); Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4
     (10th Cir. 2010); United States v. Streich, 560 F.3d 926, 935 (9th
     Cir. 2009); Acara v. Banks, 470 F.3d 569, 570-71 (5th Cir. 2006);
     see also Warren Pearl Const. Corp. v. Guardian Life Ins. Co. of Am.,
     639 F. Supp. 2d 371, 377 (S.D.N.Y. 2009) (collecting cases across
     multiple circuits and district courts).

                                      4
1       We have considered all of Bond’s arguments and find them

2   to be without merit.   Accordingly, we AFFIRM the judgment of

3   the district court.

4

5                               FOR THE COURT:
6                               Catherine O=Hagan Wolfe, Clerk




                                  5